Title: Enclosure I: Armand to William Snickers, 19 December 1782
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Snickers, William



Sir
[19 December 1782]

I am going from this State & since your friends had too much respect for themselves to take your part or dares not take it openly, I find my self reduced to fight a man of your low character & the son of a man andighted for forgery —I am on my march to the north & shall arrive at frederictown the 21 st instant, & the 22d at eight o’clock in the morning I shall wait for you half a mile from the town on the road to sheperds town, bring eight witnesses with you, each of them with a ⟨caise⟩ of pistols, bring more if you will, as for my part I shall have eight, bring allso throgmorton who whatsoever unworthy as well as your self he is of the major’s or any man’s notice, will find him disposd to fight him —I have appointed the 22d because I shall

remains at frederictown that day but should it be impossible to you to be there at the time appointed, I shall remains till ten oclok the 23d at the place appointed—
his plantation xber 19, 1782

C. Armand ⟨Ms⟩ de la Rouerie

